EXHIBIT 10.2
ATHERSYS, INC.
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (“Agreement”) is made as of
                         ,            (the “Date of Grant”) by and between
Athersys, Inc., a Delaware corporation (the “Company”) and
                                         (“Grantee”) with respect to the grant
of Restricted Stock Units by the Company to the Grantee pursuant to the
Athersys, Inc. Amended and Restated 2007 Long-Term Incentive Plan (As Amended
and Restated effective June 16, 2011) (the “Plan”). (Capitalized terms used in
this Agreement and not otherwise defined have the meanings assigned to them in
the Plan).
The execution of a restricted stock unit agreement substantially in the form
hereof has been authorized by a resolution of the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) on July 5,
2011.
In consideration of the Grantee’s acceptance of the terms and conditions of this
Agreement, and subject to the terms of this Agreement and the Plan, the Company
hereby makes the following grant of Restricted Stock Units to Grantee.
AGREEMENT:
1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee the
number of Restricted Share Units that are shown on the signature page of this
Agreement as the Original Award. Each Restricted Stock Unit shall represent the
contingent right to receive one share of the Company’s Common Stock, par value
$0.001 per share (“Share”).
2. Restriction on Transfer. The Restricted Stock Units may not be transferred,
sold, pledged, exchanged, assigned or otherwise encumbered or disposed of by the
Grantee. Any purported transfer, encumbrance or other disposition of the
Restricted Stock Units that is in violation of this Agreement shall be null and
void, and the other party to such purported transaction shall not obtain any
rights to or interest in the Restricted Stock Units.
3. Vesting. (a) The Restricted Stock Units will become nonforfeitable and
payable to the Grantee pursuant to Section 6 hereof upon the occurrence of the
following:

                  Amount Nonforfeitable   Date Nonforfeitable          
 
               
     % of the Original Award
               
 
             
 
               
     % of the Original Award
               
 
             
 
               
     % of the Original Award
               
 
             
 
               
All Forfeitable Restricted Stock Units
               
 
             

 

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding the provisions of Section 3(a), all of the Restricted Stock
Units subject to this Agreement will become nonforfeitable and payable to the
Grantee pursuant to Section 6 hereof upon any Change in Control that occurs
while the Grantee is employed by or serving as a director of the Company or any
Subsidiary.
(c) Notwithstanding the provisions of Section 3(a), all of the Restricted Stock
Units subject to this Agreement will become nonforfeitable and payable to the
Grantee pursuant to Section 6 hereof if the Grantee dies or becomes permanently
disabled while employed by or serving as a director of the Company or a
Subsidiary after the Date of Grant.
4. Termination of Rights and Forfeiture of Shares. Except for Restricted Stock
Units that have become nonforfeitable pursuant to Section 3, all of the
Restricted Stock Units will be forfeited if the Grantee ceases to be an employee
or director of the Company or a Subsidiary at any time prior to
                    .
5. Dividend, Voting and Other Rights. Grantee shall have no rights of ownership
in the Shares underlying the Restricted Stock Units and shall have no right to
vote such Shares until the date on which the Shares are transferred to Grantee
pursuant to Section 6. Any dividends that may be paid on the Shares underlying
the Restricted Stock Units shall be automatically deferred and reinvested in
additional shares of Common Stock. Any additional Restricted Stock Units or
shares of Common Stock or other securities that the Grantee may become entitled
to receive under the Plan pursuant to a stock dividend, stock split, combination
of shares, recapitalization, merger, consolidation, separation or reorganization
or any other change in the capital structure of the Company will be subject to
the same restrictions as the Restricted Stock Units or the Shares underlying the
Restricted Stock Units as of the Date of Grant.
6. Payment of Restricted Stock Units. To the extent that Restricted Stock Units
become nonforfeitable pursuant to Section 3 above, Shares underlying such
Restricted Stock Units shall be transferred to Grantee no later than sixty
(60) days after the date on which the Restricted Stock Units become
nonforfeitable, except as otherwise provided in Section 11. Notwithstanding the
foregoing, in the case of a Change in Control that occurs as a result of either
a sale of the stock of the Company or a merger, settlement of Restricted Stock
Units that become vested upon such Change of Control will be made in Shares,
unless otherwise specified in the definitive agreement for such Change of
Control.
7. Adjustments. The Board (or a committee of the Board) shall make such
adjustments in the number or kind of Restricted Stock Units or Shares covered by
this Agreement as the Board (or a committee of the Board) shall determine is
equitably required to prevent dilution or enlargement of the rights of the
Grantee that otherwise would result from (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split- off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing. Moreover, in the event of any
such transaction or event, the Board (or a committee of the Board), in its
discretion, may provide in substitution for any or all of the Restricted Stock
Units or Shares underlying any or all of the Restricted Stock Units provided for
herein such alternative consideration as it may determine to be equitable in the
circumstances.

 

2



--------------------------------------------------------------------------------



 



8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal, state and other applicable securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company will
not be obligated to issue any Restricted Stock Units or Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
9. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of Restricted
Stock Units hereunder.
10 Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.
11 Withholding Taxes. The Grantee shall be liable for any and all U.S. federal,
state and local taxes, or foreign taxes of any kind required by law to be
withheld with respect to the vesting of Restricted Stock Units. When the
Restricted Stock Units vest, the Grantee shall surrender to the Company a
sufficient number of whole Shares as necessary to cover the minimum applicable
required withholding taxes and social security contributions related to such
vesting. The value of any fraction of retained Shares not necessary for required
withholding shall be applied to the Grantee’s federal income tax withholding by
the Company generally. Instead of requiring the Grantee to surrender Shares as
described above, the Company may, in its discretion, (a) require the Grantee to
remit to the Company on the date on which the Restricted Stock Units vest cash
in an amount sufficient to satisfy the minimum applicable required withholding
taxes and social security contributions related to such vesting, or (b) deduct
from his regular salary payroll cash, on a payroll date following the date on
which the Restricted Stock Units vest, in an amount sufficient to satisfy such
obligations.
In lieu of surrendering Shares to cover the minimum applicable required
withholding taxes and social security contributions, the Grantee may, by
providing notice to the Company within 30 days of the Grant Date (a) elect to
remit to the Company on the date on which the Restricted Stock Units vest cash
in an amount sufficient to satisfy such obligations, or (b) request the Company
to deduct from his regular salary payroll cash, on a payroll date following the
date on which the Restricted Stock Units vest, in an amount sufficient to
satisfy such obligations, which request the Company may choose to honor in its
sole discretion.
12. Right to Terminate Relationship. No provision of this Agreement will limit
in any way whatsoever any right that the Company or Shareholders may otherwise
have to terminate the employment or directorship of the Grantee at any time.

 

3



--------------------------------------------------------------------------------



 



13 Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any insurance coverage available to any
beneficiary under any insurance plan covering employees or non-employee
directors of the Company or a Subsidiary.
14 Severability. In the event that one or more of the provisions of this
Agreement are invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.
16 Notices. All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to its principal office, attention of
the President.
17 Governing Law. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Delaware without
regard to conflict of law principles of such state.
18. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Internal Revenue Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Grantee. This
Agreement and the Plan shall be administered in a manner consistent with this
intent.
Executed in the name and on behalf of the Company, at 3201 Carnegie Avenue,
Cleveland, Ohio, 44115, as of the       day of                     ,
20          .

            ATHERSYS, INC.
      By:           Name:           Title:        

 

4



--------------------------------------------------------------------------------



 



The undersigned Grantee hereby accepts the Restricted Stock Units evidenced by
this Restricted Stock Unit Agreement on the terms and conditions set forth
herein and in the Plan.
Dated:                           , 20          

         
 
       
 
  Name:    

         
Name of Grantee:
  [name]    
 
       
 
       
Date of Grant:
       
 
       
 
       
Original Award:
  (number) Restricted Stock Units    
 
       

 

5